 



Exhibit 10.21
Summary of Approved 2005 and 2006 Compensation
     On February 10, 2006, the Compensation Committee (the “Committee”) of the
Board of Directors of Blackboard Inc. (the “Company”) took the following
actions:
Base Salary of Named Executive Officers
     The Committee approved the annual base salary of the Company’s named
executive officers, effective as of March 1, 2006 as set forth below:

          Name and Position   Annual Base Salary
Michael L. Chasen
  $ 350,000  
Chief executive officer, president
       
 
       
Matthew L. Pittinsky
  $ 245,000  
Chairman of the board of directors
       
 
       
Peter Q. Repetti
  $ 270,000  
Chief financial officer
       
 
       
Matthew H. Small
  $ 240,000  
Senior vice president for legal, general counsel
       
 
       
Todd Gibby
  $ 200,000  
Executive vice president for operations
       

On-Target Bonus
     The Committee approved the on-target bonus levels of the named executive
officers for fiscal 2006 set forth in the table below, the payment of which will
be based on company financial goals, company strategic goals and individual
goals in the proportions described below. The approved on-target bonus amounts
are as follows:

          On-Target Bonus
Michael L. Chasen
  100% of Base Salary
Matthew L. Pittinsky
  50% of Base Salary
Peter Q. Repetti
  60% of Base Salary
Matthew H. Small
  50% of Base Salary
Todd Gibby
  50% of Base Salary

Approval Of Performance Measures For 2006 Bonuses
     The Committee approved the performance measures on which the bonuses for
fiscal year 2006 of the Company’s named executive officers would be based,
relating to the target bonus amounts described above. The actual bonus amount
earned by each named executive officer for fiscal 2006 will be calculated based
on company financial goals and company strategic goals described below and, in
the case of certain of the named executive officers, on individual goals in the
proportions set forth below. If company financial goals are exceeded, to the
extent that a named executive officer’s bonus is based on company financial
goals, such named executive officer’s bonus amount will be appropriately
increased in accordance with the guidelines established by the Committee.
Conversely, if company financial goals are not met, the portion of each named
executive officer’s bonus based on company financial goals will be decreased
accordingly.

 



--------------------------------------------------------------------------------



 



                              % based on             Company Financial   % based
on   % based on     Goals   Company Strategic Goals   Individual Goals
Michael L. Chasen
    80 %     20 %     0 %
Matthew L. Pittinsky
    80 %     20 %     0 %
Peter Q. Repetti
    70 %     20 %     10 %
Matthew H. Small
    70 %     20 %     10 %
Todd Gibby
    70 %     20 %     10 %

     The company financial goals component is based on total revenues (30%),
pre-tax earnings (40%) and contract value plus non-ratable deferred revenue
(30%). Contract value is an estimate of annualized recurring ratable revenues
under existing contracts with clients. In the event of the occurrence of
non-ordinary course events which impact the foregoing company performance
measures, such measures may be adjusted as determined appropriate in the
circumstances by the Committee or the Board of Directors. The company strategic
goals and individual goals components are based on criteria established by the
Committee. The Committee and the Board of Directors each retain the authority to
approve discretionary supplemental bonuses as warranted by the achievement of
the Company milestones or by individual or team contributions.
2005 Bonus
     The Committee authorized the payment of the following bonus amounts in
respect of the year ended December 31, 2005:

              2005 Bonus Amount
Michael L. Chasen
  $ 291,550  
Matthew L. Pittinsky
  $ 145,775  
Peter Q. Repetti
  $ 139,956  
Matthew H. Small
  $ 108,137  
Todd E. Gibby
  $ 119,231  

 